ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
Sand Point Services, LLC                       )      ASBCA Nos. 61773, 61774
                                               )
Under Contract No. NNG14WA50C                  )

APPEARANCE FOR THE APPELLANT:                         Traeger Machetanz, Esq.
                                                       Davis Wright Tremaine LLP
                                                       Seattle, WA

APPEARANCES FOR THE GOVERNMENT:                       Scott Barber, Esq.
                                                       NASA Chief Trial Attorney
                                                      David S. Schuman, Esq.
                                                       Trial Attorney
                                                       Goddard Space Flight Center
                                                       Greenbelt, MD

                                 ORDER OF DISMISSAL

        The government moved to dismiss ASBCA Nos. 61773 and 61774 for lack of
jurisdiction, asserting that these appeals are premature. By teleconference dated
September 10, 2018, the parties agreed to stay these appeals to allow the contracting
officer's final decision to be issued and for appellant to timely appeal that decision, if
necessary, to the Board.

      Appellant appealed from the contracting officer's final decision dated
September 19, 2018, which the Board docketed on October 2, 2018, as ASBCA
Nos. 61819 and 61820.

    By telephone on November 28, 2018, the parties agreed that, for judicial economy,
ASBCA Nos. 61773 and 61774 may be dismissed.

       By order dated December 7, 2018, the Board informed the parties that it intended
to dismiss ASBCA Nos. 61773 and 61774 without prejudice unless either party objected
within 14 days of the date of the order. The Board received no objection from either
party.
Il·.•
:'.




i.l
               Accordingly, ASBCA Nos. 61773 and 61774 are dismissed without prejudice to
        the prosecution of ASBCA Nos. 61819 and 61820.

              Dated: January 10, 2019




I              I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
        Services Board of Contract Appeals in ASBCA Nos. 61773, 61774, Appeals of Sand

II      Point Services, LLC, rendered in conformance with the Board's Charter.

               Dated:



                                                          JEFFREY D. GARDIN
                                                          Recorder, Armed Services
                                                          Board of Contract Appeals




                                                     2